Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include language of originally filed claims 1 – 19 into the currently amended claim 19 filed on April 8, 2021.  And similar limitations were added to new independent claim 24.  The applicant amended over the previously rejected claims 1 - 18 which cited Bradbury in view of Addink in further view of Elle in further view of Acker in further view Muraru in further view of Hayward.  Claim 19 was objected to in the first office action posted on January 19, 2021.  Original claim 19 contained the element of: the machine learning algorithm is configured to determine changes to one or more system instructions; further wherein the machine learning algorithm is configured to transmit one or more instruction changes for implementation by the one or more valve controllers.  In a final search a reference was found that teaches some of these limitations: Goodman et al. (US Patent No. 9829871).  Goodman states in Col. 11, line 65 – Col. 12 line 12: “The control system 200 can include a water timer that can be dynamically programmed to control various irrigation system configurations and components of irrigation systems. The dynamically programmed water timer 220 can be configured to operate a number of different irrigation system components, including one or more sprinklers, sprinkler controllers, water valves, and other components of an irrigation system. For example, the dynamically programmed water timer 220 can be configured to operate an irrigation system for a lawn and garden associated with a property that includes a number of different sprinklers for watering various locations of the property, and the dynamically programmed water timer 220 can control operation of the sprinklers and supporting components of the sprinkler system, e.g., water valves and controllers for the sprinklers.”  Col. 6 states that the controller controls the water timer 220.  Col. 21, lines 44 – 54 also state that: “In some implementations, performing learning and/or intelligent updating of processes used to control an irrigation system can involve updating 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116